Title: General Orders, 24 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Monday Augt 24th 1778.
            Parole Framingham—C. Signs Fez—France.
            
          
          Brigade returns of all the horses in each Regiment and by whom kept to be made out
            immediately and delivered in to the orderly Office by 12 ôClock tomorrow.
          The honorable the Congress have been pleased to agree to the following Report of their
            Committee and to pass the resolution annexed to it.
          In Congress August 17th 1778.
          The Committee to whom was referred a letter from General Washington of the 28th of July
            respecting Genl Putnam and the report of the Court of Enquiry on the subject of the
            Posts in the Highlands of Hudson’s River taken last year which was transmitted to
            Congress, report, That upon a careful examination of the Facts stated by the Court of
            Enquiry & consideration of the Evidence taken and transmitted, it appears that
            those Posts were lost not from any fault, misconduct or negligence of the Commanding
            Officers but solely thro’ the want of an adequate Force under their command to maintain
            & defend them. Resolved, that Congress agree to the said Report.
          At a Brigade Court-Martial in the Corps of Artillery Augt 14th 1778—Lieutt Coll Popkin
            President, Lieutenant Waters and McNamara were tried for speaking disrespectfully of the
            Commander in Chief treating Lieutt Hill in a scandalous manner unbecoming the Characters
            of Gentlemen & raising a Riot, and contemptuous treatment of Coll Harrison after
            being arrested—After mature deliberation the Court are
            of opinion that Lieutenant Waters is guilty of treating Mr Hill in a scandalous manner,
            unbecoming the Character of a Gentleman, but as the provocation from Mr Hill was so
            considerable and so very apt to produce in Mr Waters the forgetfulness of his Character
            as a Gentleman and Officer, they view the Crime in some measure palliated &
            therefore only sentence him to be reprimanded by the Commanding Officer of Artillery in
            Presence of all the Officers of the Corps—The General approves the sentence &
            orders it to take place tomorrow morning at Roll-Call.
          The Court find Lieutt McNamara of Colonel Harrison’s Regiment of Artillery guilty of
            speaking disrespectfully of His Excellency General Washington, treating Lieutt Hill in a
            scandalous manner, unbecoming the Character of a Gentleman & contemptuous
            treatment of Coll Harrison after being arrested and unanimously adjudged that he shall
            be cashiered.
          The Commander in Chief is sorry to be under the Necessity of Deciding  in a Case of this Nature & would readily remit the sentence against Lieutt
            McNamara if his behaviour to Colonel Harrison, his Commanding Officer had not been so
            gross and disorderly as to compel the General to confirm it.
          The General Court-Martial whereof Major General Lincoln is President will sit tomorrow
            at the time and Place mentioned in yesterdays orders—Members the same, except Coll
            Wyllys vice Coll Cortland who is absent on Command.
        